                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI


TILISA RAYFORD,                                  )
                                                 )
                Plaintiff,                       )
                                                 )      Case No. 5:19-cv-06071
       vs.                                       )
                                                 )
MAIN EVENT                                       )
ENTERTAINMENT, LP,                               )
                                                 )
                Defendant.                       )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant Main Event Entertainment,

LP, (“Main Event”), hereby removes to the United States District Court for the Western District

of Missouri the action styled Tilisa Rayford v. Main Event Entertainment, LP, Case No. 19AE-

CC00134, currently pending in the Circuit Court of Platte County, Missouri (the “Circuit Court

Action”). Defendant removes this case on the grounds of federal question jurisdiction. In

support of removal, Defendant states as follows:

I.     THE CIRCUIT COURT ACTION

       1.       On April 22, 2019, Plaintiff Tilisa Rayford (“Plaintiff”) commenced this action in

the Circuit Court of Platte County, Missouri, by filing her Petition (“Petition”).

       2.       Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served on Defendant in the Circuit Court Action are attached as Exhibit A.

       3.       Plaintiff’s Petition consists of seven counts:

                a.      Count I: Violation under 29 U.S.C. § 2615(a)(1) FMLA Interference;

                b.      Count II: Violation under 29 U.S.C. § 2615(a)(2) FMLA Retaliation;




             Case 5:19-cv-06071-SRB Document 1 Filed 05/24/19 Page 1 of 4
               c.        Count III: Violation of MO. REV. STAT. §§ 213.010 et seq., Disability

       Discrimination – Failure to Accommodate;

               d.        Count IV: Violation of MO. REV. STAT. §§ 213.010 et seq., Disability

       Discrimination – Constructive Discharge;

               e.        Count V: Violation of MO. REV. STAT. §§ 213.010 et seq., Disability

       Discrimination – Hostile Work Environment;

               f.        Count VI: Violation of MO. REV. STAT. §§ 213.010 et seq., Disability

       Discrimination – Retaliation; and

               g.        Count VII: Violation of MO. REV. STAT. §§ 213.010 et seq., Race and/or

       Sex Discrimination – Disparate Treatment.

       4.      Summons and Petition were served on Defendant Main Event Entertainment, LP

on April 25, 2019.

       5.      The Notice of Removal is timely filed pursuant to 28 U.S.C. §1446(b) because it

is filed within thirty days of service upon the first-served Defendant.

       6.      Defendant Main Event is the only defendant. Pursuant to 28 U.S.C. §

1446(b)(2)(A), all defendants who have been properly served have joined in this removal.

       7.      By removing this action, Defendant does not waive any defenses or objections

that it may have, including but not limited to, sufficiency of process, service of process, and

personal jurisdiction.

II.    VENUE

       8.      Pursuant to 28 U.S.C. § 1441(a), venue is proper in the United States District

Court for the Western District of Missouri because the territorial jurisdiction of this Court

includes the Circuit Court of Platte County, Missouri, in which Plaintiff filed her Petition.




                                        2
            Case 5:19-cv-06071-SRB Document 1 Filed 05/24/19 Page 2 of 4
III.   NATURE OF CLAIMS AND FEDERAL QUESTION JURISDICTION

       9.      Plaintiff’s claims under the Family and Medical Leave Act (“FMLA”), 29 U.S.C.

§ 2615(a), in Counts I and II arise under federal law.

       10.     Because Plaintiff’s Petition asserts that Defendant violated federal law, this Court

has federal question jurisdiction pursuant to 28 U.S.C. § 1331, and this action may be removed to

this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

       11.     Additionally, this Court has supplemental jurisdiction over Plaintiff’s state law

claims under the Missouri Human Rights Act (“MHRA”) for disability, race, and gender

discrimination (Counts III-VII) because the claims are part of the same Article III “case or

controversy” as the federal law claims over which the Court has original subject matter

jurisdiction. 28 U.S.C. § 1367(a). Supplemental jurisdiction exists as to Plaintiff’s state law

claims because they “derive from a common nucleus of operative fact,” and they are so linked to

the federal claims that a plaintiff ordinarily would be expected to try them all in a single judicial

proceeding. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 580 (2005).

IV.    COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       12.     In accordance with 28 U.S.C. § 1446(d), Defendant will promptly file a copy of

this Notice of Removal with the Clerk of the Circuit Court of Platte County, Missouri, and will

simultaneously provide written notice of the filing of this Notice of Removal to counsel for

Plaintiff as reflected by the Certificate of Service.

V.     CONCLUSION

       WHEREFORE, having fulfilled all statutory requirements, Defendant removes this action

to this Court from the Circuit Court of Platte County, Missouri, and requests that this Court

assume full jurisdiction over this matter as provided by law.




                                        3
            Case 5:19-cv-06071-SRB Document 1 Filed 05/24/19 Page 3 of 4
                                                 Respectfully submitted,



                                                 /s/ Sara K. McCallum
                                                 Anthony Romano, MO#36919
                                                 Sara K. McCallum, MO#67473
                                                 LITTLER MENDELSON, P.C.
                                                 1201 Walnut Street, Suite 1450
                                                 Kansas City, MO 64106
                                                 Telephone: 816.627.4400
                                                 Facsimile: 816.627.4444
                                                 aromano@littler.com
                                                 smccallum@littler.com

                                                 ATTORNEYS FOR DEFENDANT



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system and further certify that I have mailed by U.S. Mail,

postage prepaid, the document to the following counsel of record:

        Marc N. Middleton
        Megan L. Stiles
        CORNERSTONE LAW FIRM
        8350 N. St. Clair Ave. Ste 225
        Kansas City, Missouri 64151
        m.middleton@cornerstonefirm.com
        m.stiles@cornerstonefirm.com

       ATTORNEYS FOR PLAINTIFF


                                                   /s/ Sara K. McCallum
                                                   Attorney for Defendant




                                      4
          Case 5:19-cv-06071-SRB Document 1 Filed 05/24/19 Page 4 of 4
